EXHIBIT 10.67



AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

            This Amendment No. 1 (this “Amendment’) dated as of May 5, 2009, is
made by and between Vanguard Health Systems, Inc., a Delaware corporation (the
“Company”), and Mark R. Montoney, MD (the “Executive”).

            WHEREAS, the Company and the Executive executed a certain Employment
Agreement  dated as of December 31, 2008 ( the “EA”),  to secure the services of
the Executive as Executive Vice President &  Chief Medical Officer; and

            WHEREAS, the Company and the Executive wish the Executive’s base
salary set forth in Section 6(a) of the EA to be increased to $522,750,
effective as of April 1, 2009.

            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is amended as follows:

            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.

            2.         Amendment to Section 6(a).  Section 6(a) of the EA
entitled “Base Salary” is hereby  deleted and replaced with the following new
Section 6(a):



                        “(a)  Base Salary.  Effective April 1, 2009, the
Executive’s base salary hereunder
                        shall be $522,750 per year, payable semi-monthly.
Commencing July 1, 2010, the
                        Board shall review such base salary at least annually
and make such adjustments from
                        time to time as it may deem advisable, but the base
salary shall not at any time be
                        reduced from the base salary in effect from time to
time.”

            3.         Ratification.  All other provisions of the EA remain
unchanged and are hereby  ratified by the Company and the Executive.

1

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by   its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.

                                                                        Vanguard
Health Systems, Inc.

                                                                        By:/s/
Ronald P. Soltman                                 
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President

                                                                       
Executive:



                                                                        /s/ Mark
R. Montoney                                     
                                                                        Mark R.
Montoney, MD

2